Exhibit 10.2

SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release (“Agreement”) is made by and between Jo
Major (“Employee”) and Avanex Corporation (the “Company”) (collectively referred
to as the “Parties” or individually referred to as a “Party”).

RECITALS

WHEREAS, Employee was employed by the Company as President and Chief Executive
Officer;

WHEREAS, Employee signed an Employment, Confidential Information, and Invention
Assignment Agreement with the Company on August 18, 2004 (the “Confidentiality
Agreement”);

WHEREAS, the Company and Employee entered into an Employment Agreement on
August 18, 2004 and Amendment No. 1 to the Employment Agreement on November 1,
2004;

WHEREAS, the Company and Employee entered into an Indemnification Agreement (the
“Indemnification Agreement”) on August 18, 2004;

WHEREAS, the Company and Employee have entered into Stock Option Agreements,
dated August 20, 2004, June 13, 2005, October 31, 2006, and October 21, 2007,
granting Employee the option to purchase shares of the Company’s common stock
subject to the terms and conditions of the Company’s 1998 Stock Plan and the
Stock Option Agreements, and the Company and Employee have entered into
Restricted Stock Unit Agreements dated December 20, 2005, January 31,
2006, October 9, 2006, March 21, 2007, September 6, 2007 and October 21, 2007,
granting Employee restricted stock units payable in shares of the Company’s
common stock subject to the terms and conditions of the Company’s 1998 Stock
Plan and the Restricted Stock Unit Agreements (collectively the “Stock
Agreements”);

WHEREAS, the Company terminated Employee’s employment with the Company effective
July 7, 2008 (the “Termination Date”); and

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions, and demands that the Employee may have
against the Company and any of the Releasees as defined below, including, but
not limited to, any and all claims arising out of or in any way related to
Employee’s employment with or separation from the Company.

NOW, THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee hereby agree as follows:

COVENANTS

1. Consideration.

a. Payment. The Company agrees to pay Employee a total of Four Hundred Thousand
Dollars ($400,000), at the rate of Seven Thousand Six Hundred Ninety-Two Dollars
and Thirty-One Cents ($7,692.31) per week, less applicable withholdings, for
twelve (12) months following the Termination Date, in accordance with the
Company’s regular payroll practices (the “Payment Period”) but subject to
Section 19 below.

 

Page 1 of 9



--------------------------------------------------------------------------------

b. Bonus. The Company agrees to pay Employee the applicable bonus earned for
fiscal year 2008 as determined, consistent with past practice, by the Company’s
Compensation Committee upon completion of the Company’s audit for the fiscal
year ended June 30, 2008 and calculated pursuant to the Company’s 2008 Bonus
Plan (as described in the Company’s Form 8-K dated September 12, 2007). The
Company’s Compensation Committee will approve that such bonus be paid to
Employee in cash rather than in restricted stock units, as is currently
contemplated by the 2008 Bonus Plan.

c. COBRA. The Company shall reimburse Employee for the payments Employee makes
for such COBRA coverage at the level in effect at the time of the Termination
Date for a period of twelve (12) months following such date, or until Employee
becomes eligible for substantially similar group health insurance coverage,
whichever occurs first, provided Employee timely elects and pays for COBRA
coverage. COBRA reimbursements shall be made by the Company to Employee
consistent with the Company’s normal expense reimbursement policy, provided that
Employee submits documentation to the Company substantiating his payments for
COBRA coverage.

d. Legal Expenses. The Company agrees to pay Employee for attorneys’ fees and
costs Employee incurred in the amount of Thirty Thousand Six Hundred Twelve
Dollars ($30,612) shall be paid directly to Kastner Banchero, LLP within 10 days
after submitting the bills to the Company.

2. Resignation from All Positions. Pursuant to Section 2 of the Employment
Agreement dated August 18, 2004, the Employee hereby resigns from all positions,
if any, that he currently holds with the Company or any of its subsidiaries.

3. Stock. The Parties agree that for purposes of determining the number of
shares of the Company’s common stock that Employee is entitled to purchase from
the Company, pursuant to the exercise of outstanding options and vesting of
restricted stock units, Employee will be considered to have vested only up to
the Termination Date. Employee acknowledges that as of the Termination Date,
Employee will have vested in 1,437,499 unexercised options and zero unpaid
restricted stock units and no more. The exercise of Employee’s vested options
and shares shall continue to be governed by the terms and conditions of the
Company’s Stock Agreements.

4. Benefits. Employee’s health insurance benefits shall cease on the Termination
Date, subject to Employee’s right to continue his health insurance under COBRA.
Employee’s participation in all benefits and incidents of employment, including,
but not limited to, vesting in stock options and other equity awards, and the
accrual of bonuses, vacation, and paid time off, ceased as of the Termination
Date.

5. Payment of Salary and Receipt of All Benefits. Employee acknowledges and
represents that, other than the consideration set forth in this Agreement, the
Company has paid or provided all salary, wages, bonuses, accrued vacation/paid
time off, premiums, leaves, housing allowances, relocation costs, interest,
severance, outplacement costs, fees, reimbursable expenses, commissions, stock,
stock options, vesting, and any and all other benefits and compensation due to
Employee.

 

Page 2 of 9



--------------------------------------------------------------------------------

6. Release of Claims. Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company and its current and former officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, benefit plans,
plan administrators, insurers, trustees, divisions, and subsidiaries, and
predecessor and successor corporations and assigns (collectively, the
“Releasees”). Employee, on his own behalf and on behalf of his respective heirs,
family members, executors, agents, and assigns, hereby and forever releases the
Releasees from, and agrees not to sue concerning, or in any manner to institute,
prosecute, or pursue, any claim, complaint, charge, duty, obligation, demand, or
cause of action relating to any matters of any kind, whether presently known or
unknown, suspected or unsuspected, that Employee may possess against any of the
Releasees arising from any omissions, acts, facts, or damages that have occurred
up until and including the Effective Date of this Agreement, including, without
limitation:

a. any and all claims relating to or arising from Employee’s employment
relationship with the Company and the termination of that relationship;

b. any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud, misrepresentation, breach of fiduciary
duty, breach of duty under applicable state corporate law, and securities fraud
under any state or federal law;

c. any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;

d. any and all claims for violation of any federal, state, or municipal statute,
including, but not limited to, Title VII of the Civil Rights Act of 1964; the
Civil Rights Act of 1991; the Rehabilitation Act of 1973; the Americans with
Disabilities Act of 1990; the Equal Pay Act; the Fair Labor Standards Act,
except as prohibited by law; the Fair Credit Reporting Act; the Age
Discrimination in Employment Act of 1967; the Older Workers Benefit Protection
Act; the Employee Retirement Income Security Act of 1974; the Worker Adjustment
and Retraining Notification Act; the Family and Medical Leave Act, except as
prohibited by law; the Sarbanes-Oxley Act of 2002; the California Family Rights
Act; the California Labor Code, except as prohibited by law; the California
Workers’ Compensation Act, except as prohibited by law; and the California Fair
Employment and Housing Act;

e. any and all claims for violation of the federal or any state constitution;

 

Page 3 of 9



--------------------------------------------------------------------------------

f. any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

g. any claim for any loss, cost, damage, or expense arising out of any dispute
over the nonwithholding or other tax treatment of any of the proceeds received
by Employee as a result of this Agreement; and

h. any and all claims for attorneys’ fees and costs.

Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement. This release does not release claims that cannot be released as a
matter of law, including, but not limited to: (1) Employee’s right to file a
charge with or participate in a charge by the Equal Employment Opportunity
Commission, or any other local, state, or federal administrative body or
government agency that is authorized to enforce or administer laws related to
employment, against the Company (with the understanding that any such filing or
participation does not give Employee the right to recover any monetary damages
against the Company; Employee’s release of claims herein bars Employee from
recovering such monetary relief from the Company); (2) rights for
indemnification under the federal and state laws including, but not limited to
claims arising under Division 3, Article 2 of the California Labor Code (which
includes California Labor Code section 2802 regarding indemnity for necessary
expenditures or losses by employee) or under any contract or agreement with the
Company that provides for indemnification or under the Company’s by-laws or
under any insurance policies of the Company; and (3) claims prohibited from
release as set forth in California Labor Code section 206.5 (specifically “any
claim or right on account of wages due, or to become due, or made as an advance
on wages to be earned, unless payment of such wages has been made”).

7. Acknowledgment of Waiver of Claims under ADEA. Employee acknowledges that he
is waiving and releasing any rights he may have under the Age Discrimination in
Employment Act of 1967 (“ADEA”), and that this waiver and release is knowing and
voluntary. Employee agrees that this waiver and release does not apply to any
rights or claims that may arise under the ADEA after the Effective Date of this
Agreement. Employee acknowledges that the consideration given for this waiver
and release is in addition to anything of value to which Employee was already
entitled. Employee further acknowledges that he has been advised by this writing
that: (a) he should consult with an attorney prior to executing this Agreement;
(b) he has twenty-one (21) days within which to consider this Agreement; (c) he
has seven (7) days following his execution of this Agreement to revoke this
Agreement; (d) this Agreement shall not be effective until after the revocation
period has expired; and (e) nothing in this Agreement prevents or precludes
Employee from challenging or seeking a determination in good faith of the
validity of this waiver under the ADEA, nor does it impose any condition
precedent, penalties, or costs for doing so, unless specifically authorized by
federal law. In the event Employee signs this Agreement and returns it to the
Company in less than the 21-day period identified above, Employee hereby
acknowledges that he has freely and voluntarily chosen to waive the time period
allotted for considering this Agreement.

 

Page 4 of 9



--------------------------------------------------------------------------------

8. California Civil Code Section 1542. Employee acknowledges that he has been
advised to consult with legal counsel and is familiar with the provisions of
California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

Employee, being aware of said code section, agrees to expressly waive any rights
he may have thereunder, as well as under any other statute or common law
principles of similar effect.

9. No Pending or Future Lawsuits. Employee represents that he has no lawsuits,
claims, or actions pending in his name, or on behalf of any other person or
entity, against the Company or any of the other Releasees. Employee also
represents that he does not intend to bring any claims on his own behalf or on
behalf of any other person or entity against the Company or any of the other
Releasees.

10. Application for Employment. Employee understands and agrees that, as a
condition of this Agreement, Employee shall not be entitled to any employment
with the Company, and Employee hereby waives any right, or alleged right, of
employment or re-employment with the Company. Employee further agrees not to
apply for employment with the Company.

11. Trade Secrets and Confidential Information/Company Property. Employee
reaffirms and agrees to observe and abide by the terms of the Confidentiality
Agreement, specifically including the provisions therein regarding nondisclosure
of the Company’s trade secrets and confidential and proprietary information.
Employee’s signature below constitutes his certification under penalty of
perjury that he has returned all documents and other items provided to Employee
by the Company, developed or obtained by Employee in connection with his
employment with the Company, or otherwise belonging to the Company.

12. No Cooperation. Employee agrees that he will not knowingly encourage,
counsel, or assist any attorneys or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints by any third party against any of the Releasees, unless under a
subpoena or other court order to do so or as related directly to the ADEA waiver
in this Agreement. Employee agrees both to immediately notify the Company upon
receipt of any such subpoena or court order, and to furnish, within three
(3) business days of its receipt, a copy of such subpoena or other court order.
If approached by anyone for counsel or assistance in the presentation or
prosecution of any disputes, differences, grievances, claims, charges, or
complaints against any of the Releasees, Employee shall state no more than that
he cannot provide counsel or assistance.

13. Nondisparagement. Employee agrees to refrain from any disparagement,
criticism, defamation, or slander of the Company, its directors, or its
employees and (ii) the Company agrees to, and will instruct its officers and
directors to, refrain from any disparagement, criticism, defamation, or slander
of Employee. The foregoing restrictions will not apply to any statements that
are made truthfully in response to a subpoena or other compulsory legal process.
In the event Employee breaches this Section, all continuing payments and
benefits to which Employee otherwise

 

Page 5 of 9



--------------------------------------------------------------------------------

may be entitled pursuant to this Agreement will cease immediately. Employee
shall direct any inquiries by potential future employers to the Company’s human
resources department, which shall use its best efforts to provide only the
Employee’s last position and dates of employment.

14. Breach. In addition to the rights provided in the “Attorneys’ Fees” section
below, Employee acknowledges and agrees that any material breach of this
Agreement, unless such breach constitutes a legal action by Employee challenging
or seeking a determination in good faith of the validity of the waiver herein
under the ADEA, or of any provision of the Confidentiality Agreement shall
entitle the Company immediately to recover and/or cease providing the
consideration provided to Employee under this Agreement and to obtain damages,
except as provided by law.

15. No Admission of Liability. Employee understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by Employee. No action taken by the Company hereto,
either previously or in connection with this Agreement, shall be deemed or
construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to Employee or to any third party.

16. Nonsolicitation. Employee agrees that during the Payment Period, Employee
shall not directly or indirectly solicit any of the Company’s employees to leave
their employment at the Company. In the event Employee breaches this obligation,
all continuing payments and benefits to which Employee otherwise may be entitled
pursuant to Section 1 hereof will cease immediately. For the avoidance of doubt,
public job postings or advertisements not directly targeted at the Company’s
employees shall not be considered solicitation for the purposes of this
provision.

17. Costs. Unless otherwise provided in this Agreement or the Idemnification
Agreement, the Parties shall each bear their own costs, attorneys’ fees, and
other fees incurred in connection with the preparation of this Agreement.

18. ARBITRATION. THE PARTIES AGREE THAT ANY AND ALL DISPUTES ARISING OUT OF THE
TERMS OF THIS AGREEMENT, THEIR INTERPRETATION, AND ANY OF THE MATTERS HEREIN
RELEASED, SHALL BE SUBJECT TO ARBITRATION IN ALAMEDA COUNTY, BEFORE JUDICIAL
ARBITRATION & MEDIATION SERVICES (“JAMS”), PURSUANT TO ITS EMPLOYMENT
ARBITRATION RULES & PROCEDURES (“JAMS RULES”). THE ARBITRATOR MAY GRANT
INJUNCTIONS AND OTHER RELIEF IN SUCH DISPUTES. THE ARBITRATOR SHALL ADMINISTER
AND CONDUCT ANY ARBITRATION IN ACCORDANCE WITH CALIFORNIA LAW, INCLUDING THE
CALIFORNIA CODE OF CIVIL PROCEDURE, AND THE ARBITRATOR SHALL APPLY SUBSTANTIVE
AND PROCEDURAL CALIFORNIA LAW TO ANY DISPUTE OR CLAIM, WITHOUT REFERENCE TO ANY
CONFLICT-OF-LAW PROVISIONS OF ANY JURISDICTION. TO THE EXTENT THAT THE JAMS
RULES CONFLICT WITH CALIFORNIA LAW, CALIFORNIA LAW SHALL TAKE PRECEDENCE. THE
DECISION OF THE ARBITRATOR SHALL BE FINAL, CONCLUSIVE, AND BINDING ON THE
PARTIES TO THE ARBITRATION. THE PARTIES AGREE THAT THE PREVAILING PARTY IN ANY
ARBITRATION SHALL BE ENTITLED TO INJUNCTIVE RELIEF IN ANY COURT OF COMPETENT
JURISDICTION TO ENFORCE THE ARBITRATION AWARD. THE PARTIES

 

Page 6 of 9



--------------------------------------------------------------------------------

TO THE ARBITRATION SHALL EACH PAY AN EQUAL SHARE OF THE COSTS AND EXPENSES OF
SUCH ARBITRATION, AND EACH PARTY SHALL SEPARATELY PAY FOR ITS RESPECTIVE COUNSEL
FEES AND EXPENSES; PROVIDED, HOWEVER, THAT THE ARBITRATOR SHALL AWARD ATTORNEYS’
FEES AND COSTS TO THE PREVAILING PARTY, EXCEPT AS PROHIBITED BY LAW. THE PARTIES
HEREBY AGREE TO WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A
COURT OF LAW BY A JUDGE OR JURY. NOTWITHSTANDING THE FOREGOING, THIS SECTION
WILL NOT PREVENT EITHER PARTY FROM SEEKING INJUNCTIVE RELIEF (OR ANY OTHER
PROVISIONAL REMEDY) FROM ANY COURT HAVING JURISDICTION OVER THE PARTIES AND THE
SUBJECT MATTER OF THEIR DISPUTE RELATING TO THIS AGREEMENT AND THE AGREEMENTS
INCORPORATED HEREIN BY REFERENCE. SHOULD ANY PART OF THE ARBITRATION AGREEMENT
CONTAINED IN THIS PARAGRAPH CONFLICT WITH ANY OTHER ARBITRATION AGREEMENT
BETWEEN THE PARTIES, THE PARTIES AGREE THAT THIS ARBITRATION AGREEMENT SHALL
GOVERN.

19. Section 409A. Employee acknowledges that Employee is a “specified employee”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended, and the final regulations promulgated thereunder (“Section 409A”) and
that the severance payments payable pursuant to Section 1(a) of this Agreement
constitute deferred compensation under Section 409A. Employee acknowledges that
because Employee is a “specified employee” under Section 409A, any severance
payments payable pursuant to Section 1(a) hereof, if any, (the “Deferred
Compensation Separation Benefits”) otherwise due to Employee on or within the
six (6) month period following the Termination Date will accrue during such six
(6) month period and will become payable in a lump sum payment (less applicable
withholding taxes) on the date six (6) months and one (1) day following the
Termination Date. All subsequent payments, if any, will be payable in accordance
with the payment schedule applicable to each payment or benefit. Notwithstanding
anything herein to the contrary, if Employee dies following his or her
termination of employment but prior to the six (6) month anniversary of his date
of termination, then any payments delayed in accordance with this paragraph will
be payable in a lump sum (less applicable withholding taxes) to Employee’s
estate as soon as administratively practicable after the date of Employee’s
death and all other Deferred Compensation Separation Benefits will be payable in
accordance with the payment schedule applicable to each payment or benefit. This
provision is intended to comply with the requirements of Section 409A so that
none of the severance payments and benefits to be provided hereunder will be
subject to the additional tax imposed under Section 409A, and any ambiguities
herein will be interpreted to so comply. The Company and Employee agree to work
together in good faith to consider amendments to this Agreement and to take such
reasonable actions which are necessary, appropriate or desirable to avoid
imposition of any additional tax or income recognition prior to actual payment
to Employee under Section 409A.

20. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.

 

Page 7 of 9



--------------------------------------------------------------------------------

21. No Representations. Employee represents that he has had an opportunity to
consult with an attorney, and has carefully read and understands the scope and
effect of the provisions of this Agreement. Employee has not relied upon any
representations or statements made by the Company that are not specifically set
forth in this Agreement.

22. Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.

23. Attorneys’ Fees. Except with regard to a legal action challenging or seeking
a determination in good faith of the validity of the waiver herein under the
ADEA or except as provided under the Indemnification Agreement, in the event
that either Party brings an action to enforce or effect its rights under this
Agreement, the prevailing Party shall be entitled to recover its costs and
expenses, including the costs of mediation, arbitration, litigation, court fees,
and reasonable attorneys’ fees incurred in connection with such an action.

24. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning the subject matter of
this Agreement and Employee’s employment with and separation from the Company
and the events leading thereto and associated therewith, and supersedes and
replaces any and all prior agreements and understandings concerning the subject
matter of this Agreement and Employee’s relationship with the Company, with the
exception of the Confidentiality Agreement, the Indemnification Agreement and
the Stock Agreements.

25. No Oral Modification. This Agreement may only be amended in a writing signed
by Employee and the Company’s Chairman of the Board of Directors.

26. Governing Law. This Agreement shall be governed by the laws of the State of
California, without regard for choice-of-law provisions. Employee consents to
personal and exclusive jurisdiction and venue in the State of California.

27. Effective Date. Each Party has seven (7) days after that Party signs this
Agreement to revoke it. This Agreement will become effective on the eighth
(8th) day after Employee signed this Agreement, so long as it has been signed by
the Parties and has not been revoked by either Party before that date (the
“Effective Date”).

28. Counterparts. This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.

29. Voluntary Execution of Agreement. Employee understands and agrees that he
executed this Agreement voluntarily, without any duress or undue influence on
the part or behalf of the Company or any third party, with the full intent of
releasing all of his claims against the Company and any of the other Releasees.
Employee acknowledges that:

(a) he has read this Agreement;

 

Page 8 of 9



--------------------------------------------------------------------------------

(b) he has been represented in the preparation, negotiation, and execution of
this Agreement by legal counsel of his own choice or has elected not to retain
legal counsel;

(c) he understands the terms and consequences of this Agreement and of the
releases it contains; and

(d) he is fully aware of the legal and binding effect of this Agreement.

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

  JO MAJOR, an individual Dated: 7/24/2008  

/s/ Jo Major

  Jo Major   AVANEX CORPORATION Dated: 7/25/2008   By   

/s/ Paul Smith

  Paul Smith   Non-executive Chairman of the Board

 

Page 9 of 9